DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Ex Parte Quayle
This application is in condition for allowance except for the following formal matters: 
IN THE CLAIMS:
Claim 50, line 2, recites “the material” which should be changed to –the metal—to maintain consistent claim terminology.
Claim 54, lines 1-2, recites “the diamond engagement surface in sliding contact” which is grammatically awkward and should be changed to --the diamond engagement surface is in sliding contact--.
Claim 54, line 2, recites “or combinations thereof” which appears that it should be changed to --or a combination thereof-- since there cannot be a plurality of combinations when there are only two options.
Claim 55, line 16, recites “the second power drives” which should be changed to --the second power transmission drives-- to maintain consistent claim language.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  
Allowable Subject Matter
Claims 26-58 are allowed over the prior art of record.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D ROGERS whose telephone number is (571)272-6561. The examiner can normally be reached Monday through Friday from 6AM-2:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571)272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/ADAM D ROGERS/Primary Examiner, Art Unit 3656